Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Status of Application and Claims
Claims 1-12, 14-39 and 43-55 are pending.
Claims 1-3, 5, 12, 14-15, 17-20, 27, 33-34 and 43-472 were amended or newly added in the Applicant’s filing on 2/11/2022.
Claims 13 and 40-42 were cancelled in the Applicant's filing on 2/11/2022.
This office action is being issued in response to the Applicant's filing on 2/11/2022.
The following supplemental office action replaces the office action issued on 3/09/2022 which contains an error. Various previous amendments have caused claims to be depend upon subsequent numbered claims. This examiner’s amendment serves to correct that error by renumbering claims in the proper sequence. Outside of this correction, the following supplemental office action is identical to the office action originally issued on 3/09/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Volk on 3/15/2022.

The application has been amended as follows: 

Claims 3-5, 10, 12 and 14-16 are cancelled.

New Claims 56-63 are to be added.

Claim 56. The apparatus of claim 45 wherein the routing strategy component is further configured to select a destination market and handling directives for an order or part of an order based on at least one member of the group consisting of (1) a current view of pricing and liquidity available at one or more markets, (2) a current view of pricing and liquidity statistics computed for one or more markets, (3) a current view last trade prices for one or more markets, (4) a current view of trade statistics computed for one or more markets, (5) an estimation of intra-market latency, (6) a plurality of routing parameters from a routing parameter record, (7) a plurality of individual account parameters from an individual account record, and (8) a plurality of corporate account parameters from a corporate account record.

Claim 57. The apparatus of claim 15 wherein the order entry optimization component is further configured to perform the order entry optimization operation based on at least one member of the group consisting of (1) a plurality of estimates of intra-market latency, (2) a plurality of directives specified by the routing strategy component.

Claim 58. The apparatus of claim 15 wherein the parallel components further include a market view component, wherein the market view component is configured to maintain a current market view, the current market view comprising a current view of pricing and liquidity in one or more financial markets for one or more financial instruments; 
wherein the mapping component is further configured to map the orders to their applicable financial instruments to initiate a retrieval from the market view component of current pricing information within the current market view for the applicable financial instruments; and
wherein the order entry optimization component is further configured to (1) receive the retrieved relevant current pricing information for the orders from the market view component via the dedicated interconnects and (2) perform the order entry optimization operation on the validated orders based on the received routing instructions and the received relevant current pricing information for the orders to generate the outgoing orders.

Claim 59. The apparatus of claim 43 wherein the order management engine comprises a memory configured to store the current market view.

Claim 60. The apparatus of claim 49 wherein the market view component is further configured to update the current market view based on a plurality of order entry confirmation and order fill reports received from a plurality of the one or more financial markets.

Claim 61. The apparatus of claim 47 wherein the market view component is further configured to provide the retrieved current pricing information to the order validation component via the dedicated interconnects; and
wherein the order validation component is further configured to receive the retrieved relevant current pricing information for the orders from the market view component via the dedicated interconnects, and wherein the rules include rules that are based on the orders’ relevant current pricing information.

Claim 62. The apparatus of claim 45 wherein the parallel components further include:
an order entry optimization component, wherein the dedicated interconnects connect the order entry optimization component with the routing strategy component in the feed-forward orientation, the order entry optimization component configured to (1) receive the validated orders, (2) receive a plurality of routing instructions from the routing strategy component that are associated with the validated orders, and (3) perform the order entry optimization operation on the validated orders based on the received routing instructions to generate a plurality of outgoing orders for a plurality of financial markets in accordance with the routing instructions.

Claim 63. The apparatus of claim 46 wherein the parallel components further include: a position blotter update component configured to track a plurality of positions relating to the orders.

Allowable Subject Matter
Claims 1-2, 6-9, 11, 17-39 and 43-63 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
wherein the parallel components include a mapping component and an order validation component that are integrated via the dedicated interconnects in a feed- forward orientation to process the orders;
wherein the mapping component is configured to map the orders to applicable risk data and regulatory data for pre-fetching from memory to seed order validation checks by the order validation component; and
wherein the order validation component is configured to (1) receive the pre-fetched applicable risk data and regulatory data and (2) perform a plurality of validation checks on the orders against a plurality of rules in parallel to validate the orders, wherein the rules include rules based on the orders’ applicable risk data and regulatory data, the validated orders for transmission to one or more financial markets. (as in Claim 1).

Substantially similar limitations are present in all independent claims.
It is old and well known in the art for a trading platform (i.e. a computing device) to receive and process order data, such as validating orders prior to execution to ensure that orders comply with certain rules.
Furthermore, it is also old and well known in the art for a trading platform (i.e. a computing device) to have a plurality of conventional and standard computer components, such as a graphics processor unit (GPU), a chip multi-processor (CMP) and a shared memory.
The instant application distinguishes from these old and well-known practices by reciting a specific validation process with a specific inter-relationship among computer elements to enable said validation process. 
Walsky (US PG Pub. 2008/0097893) discloses a method/system for a trading platform (Internal/Consolidated Exchange) configured to receive and process order data. (see para. 9). Walsky also discloses a mapping component configured to receive orders from trading strategy applications (working orders) and initiate the retrieval of data relating to the received orders (underlying exchange orders). (see para. 167; Claim 3). Retrieving the related data demonstrates mapping of the data (i.e. a 
However, this prior art reference does not teach or suggest, either by itself or in combination with others the specific validation process with a specific inter-relationship among computer elements to enable said validation process as in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 15, 2022